271 Kan. 715 (2001)
26 P.3d 69
MATTHEW FOWLER, Appellant,
v.
CRITICARE HOME HEALTH SERVICES, INC., Appellee.
No. 83,085.
Supreme Court of Kansas.
Opinion filed July 13, 2001.
Sally A. Howard, of Stevens & Brand, L.L.P., of Lawrence, argued the cause, and Scott Bloch, of the same firm, was with her on the briefs for appellant.
Michael E. Riling, of Riling, Burkhead, & Nitcher, Chartered, of Lawrence, argued the cause and was on the briefs for appellee.
The opinion of the court was delivered by
ALLEGRUCCI, J.:
Matthew Fowler appealed the district court's granting of summary judgment in favor of Criticare Home Health Services, Inc., on Fowler's claims of retaliatory discharge for whistleblowing and for refusing to violate the law. In a published opinion by Judge Beier, a unanimous panel of the Court of Appeals affirmed. Fowler v. Criticare Home Health Services, Inc., 27 Kan. App. 2d 869, 10 P.3d 8 (2000). This court granted Fowler's petition for review.
We have carefully considered and reviewed the briefs, arguments, and the record in this case, and we conclude the Court of Appeals was correct. We, therefore, adopt the opinion of the Court of Appeals and affirm both the district court and the Court of Appeals.